Citation Nr: 1235296	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  05-17 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active service from November 1986 to November 1990.  She also had service in the Arizona National Guard from September 1991 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for schizophrenia, paranoid type.  

In her May 2005 Substantive Appeal, the Veteran indicated that she wanted a hearing before the Board in Washington, DC. A hearing was scheduled for March 2008, but the Veteran did not appear and did not provide any explanation for her absence.  Accordingly, her request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.702(e) (2011).

This case was brought before the Board in April 2008 and January 2011, and was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development has been completed, and the case is once again before the Board for appellate consideration of the issue on appeal.

Finally, the Veteran's claim has been re-characterized to better comport to the evidence of record pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As noted in the April 2008 Board remand, the RO denied service connection for posttraumatic stress disorder (PTSD) in a November 2005 rating decision, which was not appealed.  It was noted further by the Board that the Veteran had informally raised a claim of service connection for PTSD in a statement dated in October 2007, and that the issue of service connection for PTSD was not before the Board.  The claim was referred to the RO for appropriate action.  It does not appear that the RO took any action in this regard and therefore the issue of entitlement to service connection for PTSD is once again REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.  

In its January 2011 remand, the Board instructed that the RO/AMC was to contact the Arizona Child Protective Services and Aid to Families with Dependent Children program within the Department of Economic Security and request any relevant records pertaining to the Veteran and schedule the Veteran for a VA examination to determine the nature and etiology of her claimed disability.  

In February 2012 the AMC sent letters to the Aid to Families with Dependent Children Office and Arizona Child Protective Services Office requesting records for the Veteran.  In March 2012 the RO re-sent these letters to the above noted Offices.  In March 2012 the Arizona Department of Economic Security sent the AMC a letter noting that they did not have records regarding the Veteran.  However, in April 2012 the Office of the Arizona Attorney General, Child and Family Protection Division, Civil and Criminal Litigation and Advise Section, sent the AMC a letter noting that the requested records could not be produced due to state law without a written request or court order.  In July 2012 the AMC sent a letter to the Veteran noting that for the Arizona Department of Economic Security (ADES) to release her records to VA she would have to submit a written waiver to them.  The AMC also sent the Veteran a waiver and release form it drafted noting that she consents to have the ADES send her records to VA.  

In September 2012, the AMC received the above noted ADES waiver and release form from the Veteran, along with a Consent for Release of Information form from Firelands Counseling and Recovery Services and an VA Form 21-4142, Authorization and Consent to Release Information to VA noting that she wished VA to obtain her records from Dr. C.L.  In October 2012, these forms were received by the Board.  It does not appear that the AMC sought to obtain these records.  Thus, remand is required for compliance with VA's duty to assist the appellant in substantiating her claim by attempting to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Additionally, following the Board's January 2011 remand, the Veteran was scheduled for a VA psychiatric examination.  She did not appear for it.  A June 2011 VA Report of General Information indicates that the AMC called the Veteran regarding her "no show" at her examination.  The Veteran reported that she would not go to any VA examination as she has her own doctor.  It was noted that the AMC employee tried to explain to the Veteran that her appeal requires her to be seen by the examiner, but that she refused.  Given, that the Veteran's claim must be remanded to obtain treatment and other records, another VA examination should be scheduled.   

The Veteran is hereby notified that it is her responsibility to report to her scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following actions:

1.  Take all necessary steps to obtain the records identified by the Veteran in the release forms received by the AMC in September 2012 concerning Firelands Counseling and Recovery Services, the Arizona Department of Economic Security, and Dr. C.L.  Document all requests and negative responses in the claims file.  

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric evaluation to determine the nature and etiology of her claimed psychiatric disorder.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner should conduct a thorough examination, including any indicated tests and studies deemed appropriate, and all clinical findings should be reported in detail.  A history of her claimed disability is to be elicited from the Veteran.  

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder began during active service or within on year of separation, or that the condition is otherwise causally related to the Veteran's service.  

In providing the above opinion, the examiner is discuss a September 2004 private psychological opinion from Dr. D.L., of the Creation Counseling Center, and the medical evidence of record indicating that the Veteran has a long history of mental illness following service, including a June 1993 private in-patient hospitalization report noting that she was given a discharge diagnosis of schizoaffective disorder, bipolar type, and that she admitted a past psychiatric history of being in the hospital in Toledo, Ohio a few years ago.  

A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) and afford the Veteran and her representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


